Citation Nr: 0612272	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran had recognized military service from April 1943 
to June 1946.  The veteran died in May 1986.  The appellant 
is his surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO) which denied 
service connection for the cause of the veteran's death 
because evidence submitted was not new and material.  The 
appellant requested a RO hearing in February 2004, but 
withdrew this request in April 2004.  The appellant requested 
a Board hearing in July 2004, but withdrew this request in 
October 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the effective date of an 
award.  

In May 2003 and November 2003 letters, VA informed the 
appellant of the information and evidence necessary to 
substantiate her claim, and asked her to submit such 
evidence.  However, the notice did not inform the appellant 
of the evidence VA would seek to provide, the evidence for 
which she was responsible, and did not ask the appellant to 
provide any evidence in her possession that pertains to the 
claim.  Further, VA did not provide notice of the type of 
evidence necessary to establish an effective date.  The RO 
should address all VCAA notice deficiencies on remand.  

Further, during the pendency of this appeal, the CAVC in Kent 
v. Nicholson, (04-181 U.S. Vet. App. Mar. 31, 2006), 
addressed the question of whether VA adequately fulfilled the 
duty to notify under 38 U.S.C. § 5103(a) with respect to the 
appellant's claims to reopen.  In order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, VCAA notice 
requires that VA inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. Mar. 3, 2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  The RO should ensure 
that any corrective VCAA notice sent to the appellant is in 
compliance with the guidance set forth by the CAVC in Kent, 
supra.

In addition, the Board observes that reports from the 
veteran's terminal period of hospitalization in May 1986, at 
IPHO Morong General Hospital, Morong, Rizal, have not been 
associated with the claims file.  The RO should request these 
records and associate them with the claims file.  
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
informs her of any evidence VA will seek 
to provide, of any evidence she is 
expected to provide, and that asks her to 
provide any evidence in her possession 
that pertains to the claim.  The 
corrective notice should also include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the CAVC in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), and that 
includes an explanation as to the 
information or evidence needed to reopen 
her claim for service connection for the 
cause of the veteran's death pursuant to 
Kent v. Nicholson, 04-181 U.S. Vet. App. 
Mar. 31, 2006).  

2.  After securing the appropriate 
release forms, the RO should obtain 
reports from the veteran's terminal 
period of hospitalization in May 1986, at 
IPHO Morong General Hospital, Morong, 
Rizal.  The RO should also ask the 
appellant to identify any other 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who possess 
records relevant to the veteran's cause 
of death.  The RO should request all 
identified records and associate them 
with the claims file.

3.  The RO should then review the record 
and readjudicate the appellant's claim.  
If the determination remains adverse to 
the appellant, the RO should issue 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
appellant and should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or 


other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



 
